Exhibit 23P-2 FORESIDE DISTRIBUTORS, LLC CODE OF ETHICS January 1, 2008 INTRODUCTION This Code of Ethics (the “Code”) has been adopted by each of the broker-dealers listed in Exhibit A (each, a “Company” and collectively, the “Companies”).This Code pertains to the Companies’ distribution services to registered management investment companies or series thereof, as well as those funds for which certain employees of the Companies (or an affiliate thereof) serve as an officer or director of a registered investment company (“Fund Officer”), (each a “Fund” and as set forth on Appendix B1).This Code: 1. establishes standards of professional conduct; 2. establishes standards and procedures for the detection and prevention of activities by which persons having knowledge of the investments and investment intentions of a Fund may abuse their fiduciary duties to the Fund; and 3. addresses other types of conflict of interest situations. Definitions of underlined terms are included in Appendix C. Each Company, through its Principal Executive Officer or President, may impose internal sanctions should Access Persons of any Company (as identified on Appendix D) violate these policies or procedures.A registered broker-dealer and its personnel may be subject to various regulatory sanctions, including censure, suspension, fines, expulsion or revocation of registration for violations of securities rules, industry regulations and the firm’s internal policies and procedures.In addition, negative publicity associated with regulatory investigations and private lawsuits can negatively impact and severely damage business reputation. Furthermore, failure to comply with this Code is a very serious matter and may result in internal disciplinary action being taken.Such action can include, among other things, warnings, monetary fines, disgorgement of profits, suspension or termination.In addition to sanctions, violations may result in referral to civil or criminal authorities where appropriate. 1 Each Company is adopting this Code pursuant to Rule 17j-1 with respect to certain funds that it distributes. Adopting and approving a Rule 17j-1 code of ethics with respect to a Fund, as well as the Code's administration, by a principal underwriter is not required unless: > the principal underwriter is an affiliated person of the Fund or of the Fund's adviser, or > an officer, director, or general partner of the principal underwriter serves as an officer, director or general partner of the Fund or of the Fund's investment adviser. A Fund Officer is permitted to report as an Access Person under this Code with respect to the Funds listed on Appendix B. Should Access Persons require additional information about this Code or have ethics-related questions, please contact the Review Officer, as defined under Section 8 below, directly. 1.STANDARDS OF PROFESSIONAL CONDUCE Each Company forbids any Access Person from engaging in any conduct that is contrary to this Code.In addition, due to their positions, each Company also forbids any Access Person from engaging in any conduct that is contrary to each Company’s Insider Trading Policy.Furthermore, certain persons subject to the Code are also subject to other restrictions or requirements that affect their ability to open securities accounts, effect securities transactions, report securities transactions, maintain information and documents in a confidential manner and other matters relating to the proper discharge of their obligations to the Company or to a Fund. Each Company has always held itself and its employees to the highest ethical standards.Although this Code is only one manifestation of those standards, compliance with its provisions is essential.Each Company adheres to the following standards of professional conduct, as well as those specific policies and procedures discussed throughout this Code: (a)Fiduciary Duties.Each Company and its Access Persons are fiduciaries and shall > act solely for the benefit of the Funds; and > place each Fund’s interests above their own (b)Compliance with Laws.Access Persons shall maintain knowledge of and comply with all applicable federal and state securities laws, rules and regulations, and shall not knowingly participate or assist in any violation of such laws, rules or regulations. It is unlawful for Access Persons to use any information concerning a security held or to be acquired by a Fund, or their ability to influence any investment decisions, for personal gain or in a manner detrimental to the interests of a Fund. Access Persons shall not, directly or indirectly in connection with the purchase or sale of a security held or to be acquired by a Fund: (i) employ any device, scheme or artifice to defraud a Fund or engage in any manipulative practice with respect to a Fund; (ii) make to a Fund any untrue statement of a material fact or omit to state to a Fund a material fact necessary in order to make the statements made, in light of the circumstances under which they are made, not misleading; (iii) engage in any act, practice, or course of business that operates or would operate as a fraud or deceit upon a Fund; or 2 (iv) engage in any manipulative practice with respect to securities, including price manipulation. (c)Corporate Culture.Access Persons, through their words and actions, shall act with integrity, encourage honest and ethical conduct, and adhere to a high standard of business ethics. (d)Professional Misconduct.Access Persons shall not engage in any professional conduct involving dishonesty, fraud, deceit, or misrepresentation or commit any act that reflects adversely on their honesty, trustworthiness, or professional competence.Access Persons shall not knowingly misrepresent, or cause others to misrepresent, facts about a Company to a Fund, a Fund’s shareholders, regulators or any member of the public.Disclosure in reports and documents should be fair and accurate. (e)Disclosure of Conflicts.As a fiduciary, each Company has an affirmative duty of care, loyalty, honesty and good faith to act in the best interests of a Fund.Compliance with this duty can be achieved by trying to avoid conflicts of interest and by fully disclosing all material facts concerning any conflict that does arise with respect to any Fund.Access Persons must try to avoid situations that have even the appearance of conflict or impropriety. Access Persons shall support an environment that fosters the ethical resolution of, and appropriate disclosure of, conflicts of interest. This Code prohibits inappropriate favoritism of one Fund over another that would constitute a breach of fiduciary duty.Access Persons shall comply with any prohibitions on activities imposed by a Company if a conflict of interest exists. (f)Undue Influence.Access Persons shall not cause or attempt to cause any Fund to purchase, sell or hold any security in a manner calculated to create any personal benefit to them. (g)Confidentiality and Protection of Material Nonpublic Information.Information concerning the identity of portfolio holdings and financial circumstances of a Fund is confidential.Access Persons are responsible for safeguarding nonpublic information about portfolio recommendations and fund holdings.Except as required in the normal course of carrying out their business responsibilities and as permitted by the Funds’ policies and procedures, Access Persons shall not reveal information relating to the investment intentions or activities of any Fund, or securities that are being considered for purchase or sale on behalf of any Fund. Each Company shall be bound by a Fund’s policies and procedures with regard to disclosure of an investment company’s identity, affairs and portfolio holdings.The obligation to safeguard such Fund information would not preclude Access Persons from providing necessary information to, for example, persons providing services to a Company or a Fund’s account such as brokers, accountants, custodians and fund transfer agents, or in other circumstances when the Fund consents, as long as such disclosure conforms to the Fund’s portfolio holdings disclosure policies and procedures. 3 In any case, Access Persons shall not: >trade based upon confidential, proprietary information where Fund trades are likely to be pending or imminent; or >use knowledge of portfolio transactions of a Fund for personal benefit or the personal benefit of others (h)Personal Securities Transactions.All personal securities transactions shall be conducted in such a manner as to be consistent with this Code and to avoid any actual or potential conflict of interest or any abuse of any Access Person’s position of trust and responsibility. (i) Gifts.Access Persons shall not accept or provide anything in excess of $100.00 (per individual per year) or any other preferential treatment, in each case as a gift, to or from any broker-dealer or other entity with which a Company or a Fund does business; (j) Service on Boards.Access Persons shall not serve on the boards of directors of publicly traded companies, absent prior authorization based upon a determination by the Review Officer (or if the Review Officer, by the Principal Executive Officer or President of the Company) that the board service would be consistent with the interests of the Company, a Fund and its shareholders. (k)Prohibition Against Market Timing.Access Persons shall not engage in market timing of shares of Reportable Funds (a list of which are provided in Appendix E).For purposes of this section, a person’s trades shall be considered `market timing’ if made in violation of any stated policy in the Fund’s prospectus. 2.
